DETAILED ACTION
Restriction/Election – Lack of Unity
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 8 and 33 in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 22 or having 93% identity thereto.
Group II, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 23 or having 90% identity thereto.
Group III, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 24 or having 75% identity thereto.
Group IV, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 25 or having 70% identity thereto.
Group V, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 26 or having 95% identity thereto.
Group VI, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 27 or having 71% identity thereto.
Group VII, claim 8 and 33  in-part, drawn to a recombinant microbial host comprising a regulatory sequence operably linked to a nucleotide sequence encoding an alpha-fucosidase comprising SEQ ID NO: 28 or having 97% identity thereto.
Group VIII, claims 14-17 in-part, drawn to a granular feed additive comprising a mature alpha-fucosidase comprising SEQ ID NO: 22 or having 93% identity thereto or comprising precursor SEQ ID NO: 15.
Group IX, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 23 or having 90% identity thereto or comprising precursor SEQ ID NO: 16.
Group X, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 24 or having 75% identity thereto or comprising precursor SEQ ID NO: 17.
Group XI, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 25 or having 70% identity thereto or comprising precursor SEQ ID NO: 18.
Group XII, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 26 or having 95% identity thereto or comprising precursor SEQ ID NO: 19.
Group XIII, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 27 or having 71% identity thereto or comprising precursor SEQ ID NO: 20.
Group XIV, claim 14-17 in-part, drawn to a granular feed additive comprising an alpha-fucosidase comprising SEQ ID NO: 28 or having 97% identity thereto or comprising precursor SEQ ID NO: 21.
Group XV, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 22 or having 93% identity thereto.
Group XVI, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 23 or having 90% identity thereto.
Group XVII, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 24 or having 75% identity thereto.
Group XVIII, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 25 or having 70% identity thereto.
Group XIX, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 26 or having 95% identity thereto.
Group XX, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 27 or having 71% identity thereto.
Group XXI, claim(s) 18-23 and 32 all in-part, drawn to a method of preventing or treating an animal by administering to the animal an effective amount of an alpha-fucosidase comprising SEQ ID NO: 28 or having 97% identity thereto.

N.B. MPEP 1893.03(d) states:
“Note: the determination regarding unity of invention is made without regard to whether a group of inventions is claimed in separate claims or as alternatives within a single claim. The basic criteria for unity of invention are the same, regardless of the manner in which applicant chooses to draft a claim or claims.”;  and

37 C.F.R. 1.475 states:
“e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.”


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XXI lack unity of invention because even though the inventions of these groups require the technical feature of an enzyme having alpha-fucosidase activity, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Basu et al. (WO 2015/230268 – cited herein).  
Basu et al. teach an alpha-fucosidase in a host cell wherein said alpha-fucosidase of SEQ ID NO: 4759 has 95.8% identity to instant SEQ ID NO: 26 (See SCORE, .rag file, Result #4), wherein said host cell can express said enzyme when linked to control sequence – See claim 53 and paragraphs 451, 458 and 465-480.  Thus, this minimally anticipates claim 8.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 April 2021